DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2019/0189568, hereinafter, Shen) in view of Liu et al. (US 2013/0154902, hereinafter, Liu.) 
In regard to claims 1, 13, and 17 in figs. 1-3, Shen discloses a distribution layer structure 106, for example, in a circuit (para [0033]), comprising: 
a dielectric layer; and 
a wire layer embedded in the dielectric layer 104, and comprising a frame and a connection line (the metal line in layer 106, the line is framed in; thus, has frame, the wire also is the connection line), wherein the frame has at least two openings (on the left side) and is divided into a plurality of segments by the at least two openings, the connection line is located inside the frame and connected to each segment, except the connection line divides the interior of the frame into a plurality of areas, and each area is connected to one of the openings.
Liu, in figs, 2-4 and 6, discloses an analogous device including wires ¾, for example, in a  dielectric layer 2. The wires/connection lines further line divide the interior of the frame into a plurality of areas, and each area is connected to one of the openings in order to provide additional connections. It is common in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed in order to use the wire/line as taught in order to take the advantage.
Regarding claim 2, the combination further discloses wherein the connection line comprises a plurality of wires each having a linear shape, and the plurality of wires are contacted or crossed with each other. See Liu’s fig.2.
The combination further discloses the layer 126 is a distribution layer, connection layer, for example (Shen’s para [0038]);
A bond pad metal layer (the layer in dielectric layer 122, Shen’s fig. 1.
Regarding claim 3, the combination further discloses, wherein the plurality of wires are disposed symmetrically or asymmetrically (see Liu’s fig. 2.)
Regarding claim 4, wherein the number of the plurality of wires is 2 to 3 (Liu’s fig. 3.)
Regarding claim 5, wherein the openings are distributed on the frame symmetrically or asymmetrically (Shen’s fig. 1.)
Regarding claim 6, wherein the number of the openings is 2 to 4 (Shen’s fig, 2.)
Regarding claims 10, 14, and 18 wherein the wire layer is located on one side of a bond pad metal layer, layer 116a/112, for example,
and wherein the structure further comprises:
a through via, not numbered, embedded in the dielectric layer and electrically connected to the wire layer, and configured to connect the wire layer and the bond pad metal layer (Shen’s fig. 1.)
Regarding claim 11, the combination further comprising:
a plurality of conductive layers, located on a side of the wire layer facing away from the bond pad metal layer, wherein the plurality of conductive layers are electrically connected with each other, and electrically connected to the wire layer (Shen’s fig. 1 and Liu’s fig. 2.)
Regarding claim 12, the combination further discloses, wherein the wire layer is made of one or more of copper, aluminum and tungsten. She’s para [0034.)
Regarding claims 15 and 16, the combination also describes the method of forming vias using an etching step (etching includes masking, Liu’s para [0054].)
Regarding claim 19, the combination further comprising: 
a protective layer/passivation 122/124 covering the bond pad metal layer, and having an opening exposing the bond pad metal layer (Shen’s fig. 1 and para [0037].)
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art do not show wherein the frame has a rectangular shape and has four openings, and the connection line comprises two wires, and wherein the four openings are respectively located at four corners of the frame, the two wires are crossed over each other perpendicularly, and each of the two wires has two ends respectively connected to midpoints of sides of the frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814